NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY MOOSE,                                  No.    16-35446

                Plaintiff-Appellant,            D.C. No. 1:15-cv-03022-FVS

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   Fred L. Van Sickle, District Judge, Presiding

                            Submitted March 27, 2018**

Before:      FARRIS, CANBY, and LEAVY, Circuit Judges

      Timothy Moose appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Moose’s application for supplemental

security income benefits under Title XVI of the Social Security Act. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v. Colvin,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
806 F.3d 487, 492 (9th Cir. 2015), and we affirm.

      Any error in failing to consider Oppositional Defiant Disorder at step two

was harmless because the Administrative Law Judge (ALJ) properly considered all

of Moose’s impairments and limitations in evaluating whether Moose met any

listings at step three and assessing Moose’s Residual Functional Capacity (RFC).

See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (holding that failure to

consider an impairment at step two is harmless if the ALJ properly considered all

impairments in the remaining steps of the disability analysis).

      The ALJ’s inclusion of restrictions to simple tasks, with only occasional

changes in the work environment and with limitations in interactions with co-

workers and the public, adequately accounted for the limitations in Dr. Kraft’s

opinion. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)

(explaining that the ALJ properly determined specific functional limitations based

on the evidence in the record). The ALJ did not err by failing to include Dr. Kraft’s

additional recommendation of clear and non-confrontative supervision. See Rounds

v. Comm’r, Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (reasoning that

the ALJ was not required to account for additional recommendations contained in a

medical opinion when the ALJ properly accounted for the specific functional

limitations in the opinion). Moose waived any challenge to the ALJ’s assessment




                                          2                                   16-35446
of the opinions of Dr. Regets and Dr. Kester by failing to raise the issue before the

district court. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      The ALJ provided several specific, clear, and convincing reasons to reject

Moose’s testimony regarding functional limitations arising from his lack of anger

management and inability to interact appropriately with supervisors. See Carmickle

v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1160 (9th Cir. 2008). First, the ALJ

properly discredited Moose’s testimony regarding the severity of his symptoms

because of objective medical evidence showing a history of symptom exaggeration

and benefits-seeking. See Rounds, 807 F.3d at 1006 (including evidence of

secondary motivation in factors the ALJ properly relied on to discredit claimant

testimony); Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (concluding

that the ALJ properly discredited claimant testimony based on medical evidence

that the claimant exaggerated their symptoms). Second, the ALJ properly rejected

Moose’s testimony by relying on its inconsistencies with the objective medical

evidence showing that Moose was capable of regular social interaction. See

Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). Third, the ALJ

properly concluded that Moose’s failure to seek treatment was due to disinterest

rather than other explanations and discredited Moose’s testimony because of his

inadequately- explained failure to comply with medication and treatment

recommendations. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012)


                                          3                                    16-35446
(including inadequately-explained failure to follow prescribed treatment among

reasons that the ALJ may properly rely on to discredit claimant testimony). Fourth,

the ALJ permissibly discredited Moose’s testimony regarding the disabling effects

of his poor anger management and inability to interact appropriately with

supervisors because of its inconsistency with Moose’s ability to spend time visiting

with friends and interacting with others. See Orn v. Astrue, 495 F.3d 625, 639 (9th

Cir. 2007) (including inconsistency with daily activities in the reasons that the ALJ

may properly rely on to discredit claimant testimony).

      Any error in evaluating the lay testimony of Ms. Crawford and in failing to

discuss the testimony of Ms. Beaver was harmless because Ms. Crawford and Ms.

Beaver’s testimony regarding Moose’s anger and inability to accept supervision

were substantially similar to Moose’s own testimony, and the ALJ’s reasons for

rejecting Moose’s testimony regarding the limiting effects of his symptoms also

apply to the lay testimony. See Molina, 674 F.3d at 1117 (concluding that any error

in failing to discuss lay testimony is harmless when the lay testimony describes the

same limitations as the claimant’s testimony and the ALJ properly rejected the

claimant’s testimony).

      AFFIRMED.




                                          4                                   16-35446